Filed 12/6/21 Sanchez v. Sanchez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 KATHRYN DIANE SINGLETON
 SANCHEZ,
                                                                         G060056
      Appellant,
                                                                         (Super. Ct. No. 20V001773)
           v.
                                                                         OPINION
 RICHARD LEE SINGLETON SANCHEZ,

      Respondent.



                   Appeal from an order of the Superior Court of Orange County, Michael E.
Perez, Judge. Affirmed.
                   Arc Point Law and Mark Piesner for Appellant.
                   Richard Lee Singleton Sanchez, in pro. per., for Respondent.
                                             *               *               *
              Appellant Kathryn Diane Singleton Sanchez appeals from a domestic
violence restraining order (DVRO) issued against her. We affirm because the record
supports the court’s determination that Kathryn’s conduct disturbed the peace of her adult
son according to applicable legal principles.


                                                I
                      FACTUAL AND PROCEDURAL HISTORY
              In September 2020, Kathryn showed up at the home of her 41-year-old son,
                                                         1
Richard Lee Singleton Sanchez, twice on the same day. On her second visit, Kathryn
refused to leave until police officers arrived, frightening Richard and his two children.
              Until 2015, Richard had lived with Kathryn for 36 years in her home in
another country. Richard claimed he was unable to leave earlier due to financial
circumstances and that before he had left, Kathryn had once “pick[ed] on [his] daughters
for absolutely zero reason.”
              At the hearing on his DVRO request, Richard testified that when he had
been a child, Kathryn had subjected him to physical and emotional abuse. Richard
testified that, prior to September 2020, he had not communicated with Kathryn for at
least five years. On the day of the incident at issue, Kathryn ignored his wife’s e-mail
requesting she leave Richard and his family alone, returned to his home, refused to leave,
banged on the door, and held down the doorbell for an extended period of time. After
Kathryn ignored Richard’s warning he would call the police, he did so and she was
contacted by officers in front of the home.
              Richard asserted to the trial court that Kathryn had threatened him
“[i]ndirectly by not leaving” from the front of his home where the only entrance and exit
1
   Because the appellant and respondent share a surname, we will refer to them by their
first names to avoid confusion; we intend no disrespect.

                                                2
was. Richard said his family “just want[ed] to be left alone. That’s all we want. If that
has to be in a form of a restraining order or a promise or a note, that’s all, that would help
us a lot, just to have some closure.”
              In contrast, Kathryn testified she had “got[ten] along well” with Richard
and simply lost touch with him after 2014. She claimed she had not known that Richard
did not want to communicate with her, but also testified she previously had sent e-mails
to Richard and his wife and “never once received any replies.” She explained she had
shown up at Richard’s home after she “found his address” because she “just wanted to
see [her] son, his wife, and [her] grandkids and just give them a hug.”
              Kathryn explained that, when she first showed up at Richard’s home in the
early afternoon, his wife answered the door and walked with Kathryn for an hour to help
find her car. Kathryn said she returned to Richard’s home later at night because she had
been “really determined to see him,” to say hello and give him a hug. Kathryn testified
that when Richard opened the door, he became angry, insisted she leave, and warned he
would call the police and seek a restraining order. Kathryn testified she remained
determined, “rang the doorbell and knocked on the door a few more times.” Kathryn
denied that Richard’s wife had told Kathryn to leave Richard and his family alone.
              After hearing testimony, the trial court issued a five-year DVRO against
Kathryn, concluding Richard had been the victim of conduct by Kathryn that had
amounted to abuse “within the meaning of . . . Family Code section[s] 6203 and 6320.”
The court cited to In re Marriage of Nadkarni (2009) 173 Cal.App.4th 1483 (Nadkarni)
for the proposition that disturbing the peace of a party requesting a DVRO could
sufficiently justify its issuance. The court explicitly found Richard’s testimony credible
that Kathryn had made “repeated efforts to contact” Richard and his family despite the
fact it had been “unwanted.” The court also found credible Richard’s testimony about the
emotional impact of Kathryn’s conduct on him and his children.



                                              3
                                               II
                                        DISCUSSION
               Kathryn contends the trial court erroneously issued the DVRO because “the
totality of the circumstances d[id] not demonstrate she destroyed the mental or emotional
calm of [Richard] or his family.”
A. Standard of Review and Applicable Legal Principles
               We review a DVRO issuance for abuse of discretion. (Nadkarni, supra,
173 Cal.App.4th at p. 1495.) “‘All exercises of discretion must be guided by applicable
legal principles . . . which are derived from the statute under which discretion is
conferred. [Citations.] . . . . [A] discretionary order based on an application of improper
criteria or incorrect legal assumptions is not an exercise of informed discretion and is
subject to reversal. [Citation.]’ [Citation.] ‘The question of whether a trial court applied
the correct legal standard to an issue in exercising its discretion is a question of law
[citation] requiring de novo review [citation].’ [Citation.]” (Rodriguez v. Menjivar
(2015) 243 Cal.App.4th 816, 820-821.) We affirm the trial court’s express and implied
factual findings if supported by substantial evidence (see People v. Tully (2012)
54 Cal.4th 952, 979 (Tully)); the appellant bears the burden to overcome the presumption
the court’s order is correct. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.)
                                                                                           2
               The Domestic Violence Prevention Act (Family Code, § 6200 et seq.)
authorizes a DVRO issuance to prevent, among other things, “stalking, . . . harassing, . . .
contacting, either directly or indirectly, . . . coming within a specified distance of, or
disturbing the peace of the other party.” (§ 6320, subd. (a).) A “child of a party” may
request a DVRO (§§ 6211 and 6301, subd. (a)) that may be issued based on “reasonable
proof of a past act or acts of abuse” (§ 6300, subd. (a)), by a preponderance of the
evidence. (See McCord v. Smith (2020) 51 Cal.App.5th 358, 363-364, 368.)


2
    All further statutory designations are to the Family Code.

                                               4
               Section 6320, subdivision (c), provides in relevant part that: “‘disturbing
the peace of the other party’ [as used in section 6320, subdivision (a)] refers to conduct
that, based on the totality of the circumstances, destroys the mental or emotional calm of
the other party. . . . This conduct includes, but is not limited to, coercive control, which
is a pattern of behavior that in purpose or effect unreasonably interferes with a person’s
free will and personal liberty.”
               The statute is consistent with the Nadkarni line of cases, taking a broad
view of trial court discretion in determining what conduct sufficiently disturbs the peace
of a party requesting a DVRO. (See Nadkarni, supra, 173 Cal.App.4th at pp. 1497, 1498
[“‘disturbing the peace of the other party’ in section 6320 may be properly understood as
conduct that destroys the mental or emotional calm of the other party . . . [¶] . . . [¶] . . .
we believe that the Legislature intended that the [Domestic Violence Prevention Act] be
broadly construed”].)
B. Application
               Kathryn frames her September 2020 contacts in a light most favorable to
her position. For example, she asserts Richard “merely had a visitor outside of his [home
who] was friendly,” to argue her conduct did not warrant a DVRO. This ignores the
respective roles of the trial court and this court. (Tully, supra, 54 Cal.4th at p. 979.)
The record before the trial court supports the court’s exercise of its discretion in
concluding Kathryn’s actions amounted to a destruction of Richard’s mental or emotional
                                                            3
calm, as contemplated by section 6320, subdivision (c).
               Substantial evidence supports the trial court’s findings. The court found
Richard’s testimony that he had been both physically and mentally abused as a child by
Kathryn credible. Richard’s testimony concerning the history of the relationship

3
 Section 6301, subdivision (c), provides: “The length of time since the most recent act
of abuse is not, by itself, determinative. The court shall consider the totality of the
circumstances in determining whether to grant or deny a petition for relief.”

                                                5
reinforced the court’s findings, express and implied, that Kathryn’s repeated and
unwanted attempts to engage during her September 2020 contacts had caused Richard to
suffer severe emotional distress.
              Our conclusion is supported by Burquet v. Brumbaugh (2014)
223 Cal.App.4th 1140. In that matter, an ex-boyfriend showed up to the house of the
petitioner and refused to honor a request to be left alone by the petitioner who was
frightened by the visit. (Id. at p. 1142.) On appeal, the court affirmed the issuance of a
DVRO against the ex-boyfriend. The court concluded that substantial evidence showed
the ex-boyfriend engaged in conduct that included: contacting the petitioner against her
wishes; showing up “unannounced and uninvited” at her residence; and then making a
scene when the petitioner refused to see him for the purpose of renewing their
relationship that had ended at least five months earlier. (Id. at pp. 1142, 1144.) The
similarity in the totality of circumstances in Burquet supports our conclusion that the trial
court did not abuse its discretion in this case.
              In contrast, the authority cited by appellant, Curcio v. Pels (2020)
47 Cal.App.5th 1 and S.M. v. E.P. (2010) 184 Cal.App.4th 1249 (S.M.), does not support
reversal in this case. Curcio involved two romantic partners where the petitioner secured
a restraining order based upon, among other allegations, her partner’s private social
media post about the petitioner. (Curcio, supra, 47 Cal.App.5th at p. 7.) The appellate
court held the private post was insufficient to support the issuance of the restraining order
                  4
(id. at pp. 12-13). A private social media post is not analogous to repeated attempts at
direct physical contact in front of the requesting party’s home.


4
  In reaching its disposition, the Curcio court also analyzed the petitioner’s alternative
allegation of a violent incident. The appellate court concluded the allegation did not
justify affirmance of the issued DVRO because the trial court erroneously had shifted the
petitioner’s burden of proof on that point and had failed to find the alleged incident
occurred. (Id. at p. 14.)

                                               6
              S.M. is also unhelpful to Kathryn’s position. That case involved a dispute
between the parents of a toddler where the mother expressed a desire to move back to her
home state to raise the child. (S.M., supra, 184 Cal.App.4th at pp. 1251, 1253.) After the
father secured an order restraining the mother from removing the child from California,
the couple argued and the mother called the police, resulting in the father’s arrest. (Id. at
p. 1254.) The mother asserted the father threatened her (id. at p. 1254), badgered her,
called her derogatory names, and refused to leave the room despite her request to do so
(id. at p. 1258). Police reports described the father as badgering the mother based on “his
refusal to give [her] permission to take [their child out of California] without her signing
a stipulation that she would return with the child” and his “refusal to agree to let [the
mother] take [their child] out of the house” for her booked flight out of California with
the child later that day. (Id. at p. 1266)
              Although “the trial court specifically declined to find [the father] made a
threat against [the mother] as [she] claimed” (S.M., supra, 184 Cal.App.4th at p. 1265), it
issued a DVRO against the father (id. at p. 1262). In reversing, the appellate court
reasoned that “without a finding that [the father] threatened [the mother], the evidence of
[the father]’s conduct, [wa]s legally insufficient, by itself, to support issuance of a
restraining order.” (Id. at p. 1265.) The reviewing court further concluded that the trial
court did not find, and the evidence did not support finding, conduct that constituted
harassment or abuse. Rather, father’s “behavior demonstrated that he was ‘highly
concerned about losing contact with [his] child,’ a concern that the court found to be
‘certainly commendable.’” (Id. at p. 1266.)
              In this case, where Kathryn had no legal right to contact with Richard or his
family, the trial court found, and the record supports the conclusion, that Kathryn’s
continued acts at Richard’s home, after he repeatedly communicated his wish that she
leave him alone, amounted to disturbing Richard’s peace within the meaning of section



                                               7
                      5
6320, subdivision (c). (See United States Department of Defense v. Federal Labor
Relations Authority (1994) 510 U.S. 487, 501, [“the privacy of the home . . . is accorded
special consideration in our Constitution, laws, and traditions”].) Appellant has not
demonstrated grounds for reversal.
                                            III
                                      DISPOSITION
              The order is affirmed. Richard is entitled to recover costs on appeal.




                                                  ZELON, J.*

WE CONCUR:



MOORE, ACTING P. J.



FYBEL, J.

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




5
 Appellant also contends that she offered to stipulate to leave petitioner’s family alone,
but petitioner indicated that was of concern to him in light of past behavior. The trial
court did not abuse its discretion in responding to those concerns.

                                             8